DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4-13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0293141 (Wu et al.) in view of U.S. Patent Application Publication 2018/0231579 (Geisberger et al.).
With regards to claim 1, Wu et al. discloses a MEMS device comprising, as illustrated in Figures 1A-9, an inertial sensor 70,60; a movable mass 72,62 spaced apart from a surface (e.g. top surface) of a substrate 31 (Figure 3); a torsion element 76,66 (e.g. left side in Figure 7) coupled to the movable mass and configured to enable motion of the movable mass about an axis of rotation (e.g. imaginary line along torsion rotation spring 76 in Figure 7) in response to a force imposed upon the movable mass in a direction (e.g. z-direction) that is perpendicular to the surface of the substrate; a suspension system configured to suspend the movable mass apart from the surface of the substrate such that the suspension system including a first anchor 73 (e.g. top left in Figure 7) attached to the substrate; a first folded spring 74,64 (e.g. top left in Figure 7; S-shaped; paragraph [0028]) having first and second spring ends such that the first 
The only difference between the prior art and the claimed invention is the first end of the torsion element comprises a longitudinal member oriented perpendicular to the axis of rotation that extends across the axis of rotation such that longitudinal member having first and second ends coupled to the movable mass.
Geisberger et al. discloses an accelerometer comprising, as illustrated in Figures 1-3, an inertial sensor 20 comprising a movable mass spaced apart from a surface of a substrate 24; a torsion element 68 coupled to the movable mass 32 and configured to enable motion of the movable mass about an axis of rotation 52 in response to a force imposed upon the movable mass in a direction that is perpendicular to the surface of the substrate; a suspension system 38,44 configured to suspend the movable mass apart from the surface of the substrate; a first end of the torsion element 68 comprises a longitudinal member 40 oriented perpendicular to the axis of rotation 52 that extends across the axis of rotation such that longitudinal member having 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the first end of the torsion element comprises a longitudinal member oriented perpendicular to the axis of rotation that extends across the axis of rotation such that longitudinal member having first and second ends coupled to the movable mass as suggested by Geisberger et al. to the system of Wu et al. to allow rotational motion of the movable mass about the axis of rotation by providing the longitudinal member that is generally rigid or resistant to flexing in the sense direction parallel to the z-direction.  (See, paragraph [0020] of Geisberger et al.).  
At the same time, to provide at the first end of the torsion element of Wu et al. to include a longitudinal member oriented perpendicular to the axis of rotation that extends across the axis of rotation such that longitudinal member having first and second ends coupled to the movable mass, as presently claimed, would have been a matter of optimization and choice possibility since adding this longitudinal member would not alter and/or change the operation and/or performance of the torsion element, namely to provide connection of the torsion element to the movable mass such that the movable mass has the ability to rotate in an out-of-plane direction.  The torsion element of Wu et al. is directly connected to the movable mass while adding this longitudinal element to the torsion element, as presently claimed, provide an indirect connection to the movable mass.  Hence, as set forth above, this would have been a matter of optimization and choice possibility since adding this longitudinal member would not alter and/or change the operation and/or performance of the torsion element, namely to provide connection of the torsion element to the movable mass such that the movable mass has the ability to rotate in an out-of-plane direction.

With regards to claim 4, Wu et al. further discloses a longitudinal dimension (e.g. dimension along the y-axis in Figure 7) of the beam 75 extends on opposing sides of the axis of rotation such that the longitudinal dimension being oriented perpendicular to the axis of rotation.  (See, as observed in Figure 7)
With regards to claim 5, Wu et al. further discloses the first and second anchors 73 are positioned at opposing sides of the axis of rotation; the first anchor 73 is displaced away from the axis of rotation by a first distance; the second anchor 73 is displaced away from the axis of rotation by a second distance that is substantially equivalent to the first distance.  (See, as observed in Figure 7).
With regards to claim 6, Wu et al. further discloses the beam 75 is noncompliant relative to the first and second folded springs 74.  (See, paragraph [0031]).
With regards to claim 7, Wu et al. does not explicitly disclose the beam has an elongate opening aligned with a longitudinal dimension of the beam such that the elongate opening being centered between the first and second beam ends. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have set such structural characteristics and configuration, like an elongate opening being centered between the first and second beam ends of the beam, as in the claim is considered to have been a matter of optimization and choice possibilities without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the beam, namely to provide a beam having high stiffness so that the beam maintains to be planar even in the presence of deformation of the substrate and to be noncompliant relative to the folded springs (paragraph [0031] of Wu et al.).

With regards to claim 9, Wu et al. further discloses the torsion element is a first torsion element 76 (e.g. left side in Figure 7); the beam is a first beam 75 (e.g. left side in Figure 7); a second torsion element 76 (e.g. right side in Figure 7) coupled to the movable mass and configured to enable motion of the movable mass about the axis of rotation; the suspension system further includes a third anchor 73 (e.g. top right in Figure 7) attached to the substrate; a third folded spring 74 (e.g. top right in Figure 7; S-shaped; paragraph [0028]) having fifth and sixth spring ends such that the fifth spring end being coupled to the third anchor (as observed in Figure 7); a fourth anchor 73 (e.g. bottom right in Figure 7) attached to the substrate; each of the third and fourth anchors being displaced away from the axis of rotation (as observed in Figure 7); a fourth folded spring 74 (e.g. bottom right in Figure 7; S-shaped; paragraph [0028]) having seventh and eighth spring ends such that the seventh spring end being coupled to the fourth anchor (as observed in Figure 7); a second beam 75 (e.g. right side in Figure 7) connected to the movable mass via the second torsion element; the second beam having third and fourth beam ends such that the third beam end being coupled to the fifth spring end of the third folded spring (as observed in Figure 7), and the fourth beam end being coupled to the eighth spring end of the fourth folded spring (as observed in Figure 7).
With regards to claim 10, Wu et al. further discloses a coupler 651 positioned at and aligned with the axis of rotation, having first and second coupler ends; a first midpoint of the first beam 75,65 between the first and second beam ends is connected to the first coupler end (as observed in Figure 6); a second midpoint of the second beam 75,65 between the third and fourth beam ends is connected to the second coupler end (as observed in Figure 6); the first torsion element 76,66 has a first end attached to the movable mass and a second end attached to the first coupler end (as observed in Figure 6); the second torsion element 76,66 has a third 
	With regards to claim 11, Wu et al. further discloses the first and third anchors 73 (e.g. top left and top right in Figure 7) are positioned at a first side (e.g. top side in Figure 7) of the axis of rotation and displaced away from the axis of rotation by a first distance; the second and fourth anchors 73 (e.g. bottom left and bottom right in Figure 7) are positioned at second side (e.g. bottom side in Figure 7) of the axis of rotation opposing the first side and are displaced away from the axis of rotation by a second distance that is substantially equivalent to the first distance.  (See, as observed in Figure 7).
	With regards to claim 12, Wu et al. further discloses the movable mass 72 is defined by a midline (e.g. an imaginary center line from top to bottom in Figure 7) oriented perpendicular to the axis of rotation and parallel to the surface of the substrate; the first and second anchors 73 (e.g. top left and bottom left in Figure 7) are positioned at a third side (e.g. left side in Figure 7) of the midline and displaced away from the midline by a third distance; the third and fourth anchors 73 (e.g. top right and bottom right in Figure 7) are positioned at a fourth side (e.g. right side in Figure 7) of the midline opposing the third side and are displaced away from the midline by a fourth distance that is substantially equivalent to the third distance.  (See, as observed in Figure 7).
	With regards to claims 13,15-16 and 21, independent claim 13 is commensurate in scope with the above claims 1,2,4 while dependent claims 15,16,21 are commensurate in scope with the above claims 5,6,7 and these claims are rejected for the same reasons as set forth above.
	With regards to claims 17-20 and 22, independent claim 17 is commensurate in scope with the above claims 1,4,9 while dependent claims 18-20,22 are commensurate in scope with the above claims 7, 0,11,12 and these claims are rejected for the same reasons as set forth above.
Response to Amendment
Applicant’s arguments with respect to claims 1-2,4-13,15-22 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861